Citation Nr: 0331337	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus at L5-S1, status-post diskectomy, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for bilateral varicose 
veins, evaluated as 30 percent disabling for the period from 
May 30, 1997, to January 12, 1998.

3.  Entitlement to an increased rating for varicose veins in 
the right leg, evaluated as 20 percent disabling for the 
period beginning January 12, 1998.

4.  Entitlement to an increased rating for varicose veins in 
the left leg, evaluated as 20 percent disabling for the 
period beginning January 12, 1998.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
December 1993, as well as 4 years of prior service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

Regarding the veteran's claim for an increased rating for a 
herniated nucleus pulposus at L5-S1, status-post diskectomy 
from 60 percent disabling, his disability is rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
schedular criteria by which it is rated changed during the 
pendency of the veteran's appeal. See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected low back 
disability must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used. Id.  

Although the veteran has the highest schedular rating under 
the old diagnostic criteria, he could still possibly obtain a 
higher rating under the new criteria by combing the separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  For that reason, the veteran's claim must be 
remanded for consideration of his claim under the new 
diagnostic criteria.  Inasmuch as it has been over three 
years (July 2000) since the veteran's last examination of his 
back, he should be afforded another VA examination.  

Regarding the veteran's bilateral varicose veins,, it has 
likewise been more than 3 years since the condition was 
examined for VA purposes.  Further, the examination of record 
does not include sufficient detail to properly evaluate the 
condition.  There is no discussion about the long saphenous 
vein or whether there is stasis pigmentation.  In view of the 
holding in Massey v. Brown, 7 Vet.App. 204 (1999) requiring 
decisions to be based on medical findings that relate to the 
specific rating criteria, the veteran should be afforded 
another VA examination.  

The veteran claims that he is unemployable because of his 
service-connected conditions.  This claim must be deferred 
pending the development of the increased rating claims.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to identify any 
recent medical treatment for his low back and 
varicose veins (both private and VA).  Attempts 
should be made to obtain copies of all records 
associated with such treatment.  

2.  The veteran should be scheduled for a VA 
examination for his low back.  The veteran's claims 
folder should be made available to the examiner for 
review in conjunction with the examination.  The 
examiner should then conduct a thorough examination 
of the veteran's low back.  All appropriate special 
studies or tests should be accomplished.  A 
complete rationale for any opinion expressed should 
be provided.  The examiner's report should include 
whether the veteran has ankylosis of the low back; 
whether there is any objective neurological 
abnormalities associated with his low back (such as 
sciatic nerve involvement) and if so, its severity; 
and the range of motion of the veteran's low back.  
The examiner should also comment on the extent to 
which this disability interferes with the veteran's 
employment.  

3.  The veteran should also be scheduled for a VA 
examination for his varicose veins.  The veteran's 
claims folder be made available to the examiner for 
review in conjunction with the examination.  All 
appropriate special studies or tests should be 
accomplished.  A complete rationale for any opinion 
expressed should be provided.  The examiner's 
report should describe the location of the varicose 
veins in relation to the knees; their size and 
appearance and whether there is long saphenous vein 
involvement.  The examiner should also comment as 
to whether there is edema, episodes of ulceration, 
involvement of the deep circulation, stasis 
pigmentation or eczema and whether there is 
subcutaneous induration.  Comments as to the extent 
to which this disability interferes with employment 
should also be included in the report provided.  

4.  Upon completion of the above, the claims should 
be re-adjudicated.  In the event that the claims on 
appeal are not resolved to the satisfaction of the 
appellant, the veteran and his representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


